EXHIBIT 10.1

NeoPhotonics Corporation

Non-Employee Director Compensation Policy

Effective: April 1, 2011

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of NeoPhotonics Corporation (“NeoPhotonics”) or any of its
subsidiaries (each such member, a “Director”) will receive the following
compensation for his or her Board service:

Annual Cash Compensation

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. The meeting fees set forth below are
payable on the last day of each fiscal quarter in which the service occurred. If
a Director joins the Board at a time other than effective as of the first day of
a fiscal quarter, each annual retainer/fee set forth below will be pro-rated
based on days served in the applicable fiscal year, with the pro-rated amount
paid for the first fiscal quarter in which the Director provides the service,
and regular full quarterly payments thereafter. All annual cash fees are vested
upon payment; meeting fees are vested upon the date of the meeting.

 

1. Annual Board Service Retainer:

 

  a. Chairman of the Board: $36,000

 

  b. All other Directors: $36,000

 

2. Annual Committee Chair Service Fee:

 

  a. Chairman of the Audit Committee: $24,000

 

  b. Chairman of the Compensation Committee: $9,000

 

  c. Chairman of the Nominating & Corporate Governance Committee: $9,000



--------------------------------------------------------------------------------

3. Annual Committee Member (non-Chair) Service Fee:

 

  a. Audit Committee: $12,000

 

  b. Compensation Committee: $6,000

 

  c. Nominating & Corporate Governance Committee: $6,000

 

4. Meeting Fees:

 

  a. Meeting fee for member of the Technical Advisory Board:

 

  •  

$5,000 per regular meeting if the meeting requires long distance travel (i.e. >1
day)

 

  •  

$2,500 per regular meeting if the meeting does not require such travel (i.e. <1
day for a conference call meeting)

 

  b. Meeting fee for Lead Director:

 

  •  

$1,000 per regular meeting (expected to be $5,000 per year assuming one meeting
per quarter plus one annual plan meeting)

Equity Compensation

The equity compensation set forth below will be granted under the NeoPhotonics
Corporation 2010 Equity Incentive Plan (the “Plan”), subject to the
shareholders’ approval of the Plan. All stock options granted under this policy
will be non-statutory stock options, with an exercise price per share equal to
100% of the Fair Market Value (as defined in the Plan) of the underlying
NeoPhotonics common stock on the date of grant, and a term of ten (10) years
from the date of grant (subject to earlier termination in connection with a
termination of service as provided in the Plan).

1. Initial Grant: On the date of the Director’s initial election to the Board
(or, if such date is not a market trading day, the first market trading day
thereafter), the Director will be automatically, and without further action by
the Board, granted a stock option for a number of shares equal to (i) $100,000
divided by (ii) the Fair Market Value of a share of NeoPhotonics common stock on
the date of grant, rounded down for any partial share. Such option will vest in
forty-eight (48) equal monthly installments from the grant date, such that the
option is fully vested on the fourth anniversary of the date of grant, subject
to the Director’s Continuous Service (as defined in the Plan). A Director who,
in the one year prior to his or her initial election to serve on the Board as a
non-employee director, served as an employee of NeoPhotonics or one of its
subsidiaries will not be eligible for an initial grant.



--------------------------------------------------------------------------------

2. Annual Grant: On the date of each NeoPhotonics annual shareholder meeting
held after the effective date of the Company’s initial public offering, each
Director will be automatically, and without further action by the Board, granted
a stock option for a number of shares equal to (i) $50,000 divided by (ii) the
Fair Market Value of a share of NeoPhotonics common stock on the date of grant,
rounded down for any partial share. Such option will vest in twenty-four
(24) equal monthly installments from the date of grant, such that the option is
fully vested on the second anniversary of the date of grant, subject to the
Director’s Continuous Service.